1

2

3

4

5

6

7

8                                   UNITED STATES DISTRICT COURT
9                                  EASTERN DISTRICT OF CALIFORNIA
10

11    ALBERT J. HAMILTON,                                   No. 2:19-cv-0445-MCE-EFB P
12                         Plaintiff,
13               v.                                         ORDER
14    M. ARMSTRONG, et al.,
15                         Defendants.
16

17           On October 15, 2019, the Court dismissed this action due to Plaintiff Albert J.

18   Hamilton’s (“Plaintiff”) failure to pay the filing fee. ECF Nos. 26, 27. Presently before the

19   Court is Plaintiff’s Motion to Vacate Judgment pursuant to Federal Rule of Civil

20   Procedure 60(b)(6).1 ECF No. 28. For the reasons set forth below, Plaintiff’s Motion is

21   DENIED.

22           Rule 60(b) allows a party to seek reconsideration of a final judgment or any order

23   where such a party can demonstrate: “(1) mistake, inadvertence, surprise, or excusable

24   neglect; . . . [or] (6) any other reason that justifies relief.” Fed. R. Civ. P. 60(b). “Motions

25   for relief from judgment pursuant to Rule 60(b) are addressed to the sound discretion of

26   the district court.” Casey v. Albertson’s Inc., 362 F.3d 1254, 1257 (9th Cir. 2004). Rule

27
             1
              All further references to “Rule” or “Rules” are to the Federal Rules of Civil Procedure unless
28   noted otherwise.
                                                           1
1    60(b)(6) is the “catch-all” clause “intended to encompass errors or actions beyond the
2    petitioner’s control.” Cmty. Dental Servs. v. Tani, 282 F.3d 1164, 1168 n.8, 1170 n.11
3    (9th Cir. 2002). Courts therefore use Rule 60(b)(6) relief “sparingly as an equitable
4    remedy to prevent manifest injustice” and grant relief “only where extraordinary
5    circumstances prevent . . . a party from taking timely action to prevent or correct an
6    erroneous judgment.” United States v. Alpine Land & Reservoir Co., 984 F.2d 1047,
7    1049 (9th Cir. 1993). Accordingly, to obtain relief under Rule 60(b)(6), a party must
8    show that he suffered an injury as a result of the judgment from which he seeks relief
9    and that circumstances beyond his control prevented him from taking timely action to
10   protect his interests. Id.; see also Harvest v. Castro, 531 F.3d 737, 749 (9th Cir. 2008).
11          Here, Plaintiff fails to show any extraordinary circumstances beyond his control
12   that would warrant relief under Rule 60(b)(6). Plaintiff is a three-strikes litigant within the
13   meaning of 28 U.S.C. § 1915(g) and his failure to pay the filing fee resulted in dismissal
14   of the case. Accordingly, Plaintiff’s Motion to Vacate, ECF No. 28, is DENIED.
15          IT IS SO ORDERED.
16   Dated: January 10, 2020
17

18

19
20

21

22

23

24

25

26

27

28
                                                     2
